Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 1 of 14 PageID #: 43



                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                )
                                         )
                        Plaintiff,       )
                                         )
                                         )
            v.                           )
                                         )     1:19-cr-00365-JMS-TAB
DAQUWON RICHARDSON (01),                 )
                                         )
                        Defendant.       )
                                         )

                     NOTIFICATION OF ASSIGNED JUDGE,
                 AUTOMATIC NOT GUILTY PLEA, TRIAL DATE,
                  DISCOVERY ORDER AND OTHER MATTERS

      The United States of America and the defendant are hereby notified:

                                I.   ASSIGNED JUDGE

      The undersigned has been assigned as Judge in the above-captioned

case under the Rules of this Court upon the filing of an

Indictment/Information in the Office of the Clerk, United States District Court,

46 East Ohio Street, Room 105, Indianapolis, Indiana 46204.

                              II.    ISSUANCE OF

                  [ ] SUMMONS         [ X ] ARREST WARRANT

      The United States Attorney for the Southern District of Indiana has

requested that the Clerk of the Court issue a summons (notice to appear) or an

arrest warrant for the defendant, and also provide a copy of the

Indictment/Information. The requested process shall now issue.
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 2 of 14 PageID #: 44



                    III.   NOT GUILTY PLEA NOW ENTERED

      IT IS ORDERED that a PLEA of NOT GUILTY is now entered of record on

behalf of the defendant to the charge(s) in the Indictment/Information, without

prejudice to the rights of the parties to file motions that should be filed before

such plea(s).

                             IV.   CHANGE OF PLEA

      IT IS FURTHER ORDERED that in the event the defendant desires to

change the NOT GUILTY PLEA entered for the defendant this day, the

defendant or the defendant's attorney acting on behalf of the defendant shall

timely notify the Clerk of the Court and the United States Attorney for the

Southern District of Indiana, prior to trial, by filing a Petition to Enter a Plea of

Guilty. Copies of this form are available from the Clerk of the Court.

                              V.   TRIAL DATE SET

      IT IS FURTHER ORDERED that the issues of this case shall be tried to a

jury in the United States Courthouse at Indianapolis, Indiana, commencing in

Room 307 on: February 10, 2020 at 9:00 a.m.          If the defendant waives trial

by jury, opting instead for trial before the Court, the defendant is ORDERED to

notify the United States Attorney of that intention, after which counsel for the

defendant and counsel for the government shall file the appropriate motion

with the Court as much in advance of trial as possible.




                                         -2-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 3 of 14 PageID #: 45



              VI. ATTORNEY APPEARANCE FOR DEFENDANT;
              APPOINTMENT OF ATTORNEY FOR DEFENDANT

      IT IS FURTHER ORDERED that defendant's attorney, if any, file a written

appearance within ten (10) days from defendant's receipt of a summons or

arrest warrant. If defendant does not have an attorney and is financially

unable to employ an attorney in this case, the defendant is ORDERED to notify

the Clerk of the Court of these facts in writing or in person at the United States

Courthouse, Room 105, 46 East Ohio Street, Indianapolis, Indiana 46204,

telephone number (317) 229-3622, within five (5) days of the date of receipt of

the summons or arrest warrant. If the defendant is financially unable to obtain

representation and chooses to be represented by an attorney, counsel will be

appointed by the Court.

      IT IS FURTHER ORDERED that if no attorney has filed a written

appearance for the defendant on or before five (5) days from the date of receipt

by the defendant of a summons or an arrest warrant, the Clerk of the Court

shall, after prompt inquiry, contact the Federal Community Defender to inquire

and report the status of the defendant's representation.

      NOTICE TO DEFENDANT: You have a constitutional right to represent

yourself in this case. Faretta v. California, 422 U.S. 806 (1975). If you intend

to assert this right, you are ORDERED to notify the Court of your intent within

five (5) days from the date you received the summons or arrest warrant so that

the Court may expand upon its advice and make clear to you the dangers and

                                        -3-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 4 of 14 PageID #: 46



disadvantages of self-representation, and so that the record in this case will

establish that you are acting with full knowledge and understanding of the

consequences of your choice. The Court cannot represent you in your case.

The Court will be unable to obtain all the facts and circumstances that an

attorney would obtain. If you choose to represent yourself, you risk losing your

case because of detrimental errors arising from your lack of knowledge of the

law and criminal procedure. It is almost always preferable that you not

represent yourself, but that you have the assistance of a qualified lawyer to

represent you. Nonetheless, if you persist in your desire to represent yourself,

the Court may appoint counsel to stand by to render advice to you and to

assume the responsibilities as your lawyer, should you change your mind and

desire the assistance of a lawyer.

                         VII.   PRETRIAL DISCOVERY

(a)   Disclosure of Evidence by the Government

       (1) Information Subject to Disclosure. IT IS FURTHER ORDERED that

after defense counsel has entered an appearance, counsel for the government

and defense counsel shall confer promptly regarding disclosure in accordance

with FED.R.CRIM.P. 16 and the requirements below:

       (A) Defendant's Oral Statement. Upon the defendant's request, the
       government must disclose to the defendant the substance of any relevant
       oral statement made by the defendant, before or after arrest, in response
       to interrogation by a person the defendant knew was a government agent
       if the government intends to use the statement at trial.


                                        -4-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 5 of 14 PageID #: 47



      (B) Defendant's Written or Recorded Statement. Upon the defendant's
      request, the government must disclose to the defendant, and make
      available for inspection, copying, or photographing, all of the following:

            (i) any relevant written or recorded statement by the defendant if:

                  • the statement is within the government's possession,
                    custody, or control; and

                  • counsel for the government knows--or through due
                    diligence could know-- that the statement exists;

            (ii) the portion of any written record containing the substance of
      any relevant oral statement made before or after arrest if the defendant
      made the statement in response to interrogation by a person the
      defendant knew was a government agent; and

             (iii) the defendant's recorded testimony before a grand jury relating
      to the charged offense.

      (C) Organizational Defendant. Upon the defendant's request, if the
      defendant is an organization, the government must disclose to the
      defendant any statement described in Section VII, subsections (a)(1)(A)
      and (B) if the government contends that the person making the
      statement:

            (i) was legally able to bind the defendant regarding the subject of
      the statement because of that person's position as the defendant's
      director, officer, employee, or agent; or

            (ii) was personally involved in the alleged conduct constituting the
      offense and was legally able to bind the defendant regarding that conduct
      because of that person's position as the defendant's director, officer,
      employee, or agent.

      (D) Defendant's Prior Record. Upon the defendant's request, the
      government must furnish the defendant with a copy of the defendant's
      prior criminal record that is within the government's possession,
      custody, or control if counsel for the government knows--or through due
      diligence could know--that the record exists.



                                        -5-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 6 of 14 PageID #: 48



      (E) Documents and Objects. Upon the defendant's request, the
      government must permit the defendant to inspect and to copy or
      photograph books, papers, documents, data, photographs, tangible
      objects, buildings or places, or copies or portions of any of these items, if
      the item is within the government's possession, custody, or control and:

            (i) the item is material to preparing the defense;

            (ii) the government intends to use the item in its case-in-chief at
            trial; or

            (iii) the item was obtained from or belongs to the defendant.

      (F) Reports of Examinations and Tests. Upon the defendant's request,
      the government must permit the defendant to inspect and to copy or
      photograph the results or reports of any physical or mental examination
      and of any scientific test or experiment if:

            (i) the item is within the government's possession, custody, or
            control;

            (ii) counsel for the government knows--or through due diligence
            could know--that the item exists; and

            (iii) the item is material to preparing the defense or the government
            intends to use the item in its case-in-chief at trial.

      (G) Expert witnesses. At the defendant's request, the government must
      give to the defendant a written summary of any testimony that the
      government intends to use under Rules 702, 703, or 705 of the Federal
      Rules of Evidence during its case-in-chief at trial. If the government
      requests discovery under subdivision (b)(1)(C)(ii) of this section and the
      defendant complies, the government must, at the defendant's request,
      give to the defendant a written summary of testimony that the
      government intends to use under Rules 702, 703, or 705 of the Federal
      Rules of Evidence as evidence at trial on the issue of the defendant's
      mental condition. The summary provided under this subparagraph
      must describe the witness's opinions, the bases and reasons for those
      opinions, and the witness's qualifications.

      (H) Exculpatory Evidence. Any exculpatory evidence must be
      disclosed pursuant to Brady v. Maryland, 83 S.Ct. 1194 (1963).

                                        -6-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 7 of 14 PageID #: 49




       (I) Other Evidence. Upon Defendant’s request, any evidence within the
       possession of the government which the government may introduce at
       trial pursuant to Rule 404(b), Federal Rules of Evidence must be
       disclosed.

       (2)   Information Not Subject to Disclosure Requirements.        Except as

provided in Section VII(a)(1) of this Order, this Order does not require the

disclosure or inspection of reports, memoranda, or other internal government

documents made by an attorney for the government or other government agent

in connection with investigating or prosecuting the case. Nor does this Order

require the disclosure of witnesses’ names or the discovery or inspection of

statements made by prospective government witnesses except as provided in

18 U.S.C. § 3500. Expert witnesses, however, must be identified as well as a

summary of the scope of their anticipated testimony provided; see (a)(1)(G)

above.

       (3) Grand Jury Transcripts. This Order does not apply to the discovery

or inspection of a grand jury's recorded proceedings, except as provided in

Rules 6, 12(h), 16(a)(1), and 26.2 of the Federal Rules of Criminal Procedure

and Section VII(a)(1)(B)(iii) of this Order.

(b)   Defendant's Disclosure

       (1)   Information Subject to Disclosure. IT IS FURTHER ORDERED

that after defense counsel has entered an appearance, counsel for the




                                          -7-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 8 of 14 PageID #: 50



government and defense counsel shall confer promptly regarding disclosure in

accordance with FED.R.CRIM.P. 16 and the requirements below:

      (A) Documents and Objects. If the defendant requests disclosure under
      Rule 16(a)(1)(E) and the government complies, then the defendant must
      permit the government, upon request, to inspect and to copy or
      photograph books, papers, documents, data, photographs, tangible
      objects, buildings or places, or copies or portions of any of these items if:

            (i) the item is within the defendant's possession, custody, or
            control; and

            (ii) the defendant intends to use the item in the defendant's
            case-in-chief at trial.

      (B) Reports of Examinations and Tests. If the defendant requests
      disclosure under Rule 16(a)(1)(F) and the government complies, the
      defendant must permit the government, upon request, to inspect and to
      copy or photograph the results or reports of any physical or mental
      examination and of any scientific test or experiment if:

            (i) the item is within the defendant's possession, custody, or
            control; and

            (ii) the defendant intends to use the item in the defendant's
            case-in-chief at trial, or intends to call the witness who prepared
            the report and the report relates to the witness's testimony.

      (C) Expert witnesses. The defendant must, at the government's request,
      give to the government a written summary of any testimony that the
      defendant intends to use under Rules 702, 703, or 705 of the Federal
      Rules of Evidence as evidence at trial, if:

            (i) the defendant requests disclosure under subdivision (a)(1)(G)
            and the government complies; or

            (ii) the defendant has given notice under Rule 12.2(b) of an intent
            to present expert testimony on the defendant's mental condition.

      This summary must describe the witness's opinions, the bases and
      reasons for those opinions, and the witness's qualifications.

                                        -8-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 9 of 14 PageID #: 51




      (D)   Notice of Alibi Defense

            (i) Government's Request for Notice and Defendant's
      Response. As required by FED.R.CRIM.P. 12.1, counsel for the
      government may request in writing that the defendant notify counsel for
      the government of any intended alibi defense. The request must state the
      time, date, and place of the alleged offense. Within 10 days after the
      request, or at some other time the Court sets, the defendant must serve
      written notice on counsel for the government of any intended alibi
      defense. The defendant's notice must state:
            a. each specific place where the defendant claims to have been at
            the time of the alleged offense; and

             b. the name, address, and telephone number of each alibi witness
             on whom the defendant intends to rely.

             (ii) Disclosing Government Witnesses. Within 10 days after
      the defendant serves notice of an intended alibi defense under
      FED.R.CRIM.P. 12.1(a)(2), but no later than 10 days before trial, counsel
      for the government must disclose in writing to the defendant or the
      defendant's counsel:

             a. the name, address, and telephone number of each witness the
             government intends to rely on to establish the defendant's
             presence at the scene of the alleged offense; and

             b. each government rebuttal witness to the defendant's alibi
             defense.

            (iii) Continuing Duty to Disclose. Both counsel for the
      government and the defendant must promptly disclose in writing to the
      other party the name, address, and telephone number of each additional
      witness if:

             a. the disclosing party learns of the witness before or during
             trial; and

             b. the witness should have been disclosed under Rule 12.1(a) or
             (b) if the disclosing party had known of the witness earlier.

            (iv) Exceptions. For good cause, the Court may grant an exception
      to any requirement of subsections (i) - (iii) above.
                                       -9-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 10 of 14 PageID #: 52




              (v) Failure to Comply. Upon the failure of either party to comply
        with the requirements of subsection (D), the Court may exclude the
        testimony of any undisclosed witness regarding the defendant's alibi.
        This provision does not limit the defendant's right to testify.


        (2)   Information Not Subject to Disclosure Requirements. Except for

 scientific or medical reports, Section VII(b)(1) of this Order does not require

 disclosure or inspection of:

        (A) reports, memoranda, or other documents made by the defendant, or
        the defendant's counsel or agent, during the case's investigation or
        defense; or

        (B) a statement made to the defendant, or the defendant's counsel or
        agent, by:

        (i) the defendant;

        (ii) a government or defense witness; or

        (iii) a prospective government or defense witness.


 (c)   Continuing Duty to Disclose. A party who discovers additional evidence

 or material before or during trial must promptly disclose its existence to the

 other party or the Court if:

       (1) the evidence or material is subject to discovery or inspection under
 this Order; and

      (2) the other party previously requested, or the Court ordered, its
 production.




                                         -10-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 11 of 14 PageID #: 53



 (d)   Protective and Modifying Orders. At any time the Court may, for good

 cause, deny, restrict, or defer discovery or inspection, or grant other

 appropriate relief. The Court may permit a party to show good cause by a

 written statement that the Court will inspect ex parte. If relief is granted, the

 Court will preserve the entire text of the party’s statement under seal.

 (e) Additional Discovery or Inspection

       (1) If additional discovery or inspection is sought, counsel for defendant
 and counsel for the government shall confer within ten (10) days after an
 appearance by counsel for defendant. Such conference shall be conducted with
 a view to satisfying these requests in a cooperative atmosphere without
 recourse to the Court. Any request may be oral or written and opposing
 counsel shall respond in writing or orally.

       (2) In the event any party thereafter moves for additional discovery or
 inspection, any such motion shall be filed within fifteen (15) days after the
 appearance by counsel for the defendant.

        The motion shall include the following:

        (A)   A statement that the conference prescribed in (1) above was held;

        (B)   The date of said conference; and

        (C) A statement that agreement could not be reached concerning the
        discovery or inspection that is the subject of the motion.


          VIII.   PRETRIAL MOTIONS AND EVIDENTIARY HEARINGS

        IT IS FURTHER ORDERED that all MOTIONS (including motions to

 suppress evidence), NOTICES, and REQUESTS of the parties contemplated by

 the Federal Rules of Criminal Procedure and the Federal Rules of Evidence

 shall be filed within thirty (30) days after either the appearance by counsel for

                                         -11-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 12 of 14 PageID #: 54



 the defendant or the notice given by the defendant of the assertion of the right

 of self-representation. Such motions shall comply with the relevant provisions

 of the Federal Rules of Criminal Procedure and the Local Rules of the United

 States District Court for the Southern District of Indiana, which include,

 among other things, accompanying evidence, when appropriate, and briefs,

 together with tendered orders. The party opposing such motions shall

 respond in like manner within fourteen (14) days. The parties are advised that

 the Court may summarily rule upon all motions except those which require an

 evidentiary hearing. In the event a motion requiring an evidentiary hearing is

 filed, the parties are ORDERED to advise the Court in writing of the need for

 such hearing when such motion is filed.



                             IX.   PLEA BARGAINING

 (a)   Legal Standard

        The defendant is advised that the Supreme Court of the United States

 has specifically approved plea bargaining, holding that it is "an essential

 component of the administration of justice . . . to be encouraged." Santobello

 v. New York, 404 U.S. 257, 260 (1971). In keeping with the directions of the

 Court of Appeals for the Seventh Circuit, if a plea agreement is reached, the

 defendant personally, counsel for the defendant and counsel for the

 government are each ORDERED promptly to ADVISE this Court TRUTHFULLY


                                        -12-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 13 of 14 PageID #: 55



 and COMPLETELY of all of the provisions of ANY PLEA NEGOTIATIONS. The

 parties are advised that this Court has not been and will not be a party to any

 plea negotiations; however, the parties need not have the slightest fear of

 incurring disapproval of their conduct by the Court merely because the parties

 have engaged in plea negotiations. The Court reserves the right to approve or

 disapprove the recommendations of the parties resulting from such plea

 negotiations. The provisions of Rule 11(c) of the Federal Rules of Criminal

 Procedure dealing with plea agreement procedures will be utilized.

 (b)   Notification to Court of Agreement

        As soon as an agreement is reached, and sufficiently prior to trial to

 avoid the necessity of summoning jurors, the parties shall notify the Court that

 a trial will not be necessary. The Court by separate order may impose a

 deadline by which time the notice of a plea agreement must be conveyed to the

 Court in order to avoid the imposition of jury costs.

                             X.   SPECIAL SERVICES

        If the defendant or counsel require special services, such as interpreter

 or hearing assistance, written notice of the need for such services should be

 given to the Clerk of the Court as soon as practically possible. If counsel for the

 defendant or the government requires use of the Court’s digital evidence

 presentation system or other technological services at a hearing or at trial,




                                         -13-
Case 1:19-cr-00365-JMS-TAB Document 24 Filed 11/21/19 Page 14 of 14 PageID #: 56



 notice must be given to the courtroom deputy of the undersigned at least two

 weeks prior to the trial or hearing.

                        XI.   CLERK TO NOTIFY PARTIES

       IT IS ORDERED that the Clerk of the Court issue copies of this

 document for service upon the defendant and the United States Attorney for

 the Southern District of Indiana at the initial appearance.

       ENTERED this 21ST day of November, 2019.




 cc:   United States Marshal
       United States Probation Office
       United States Attorney




                                        -14-
